SCHNEIDER WEINBERGER & BEILLY LLP 2200 Corporate Boulevard, N.W. Suite 210 Boca Raton, Florida33431 telephone (561) 362-9595 telecopier (561) 362-9612 jim@swblaw.net March 23, 2010 'CORRESP' Mail Stop United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Attention: H. Christopher Owings, Assistant Director Bill Thompson, Accounting Branch Chief Ta Tanisha Meadows, Staff Accountant Re: China Logistics Group, Inc. (the "Company") Amendment No.5 to the Registration Statement on Form S-1 File No. 333-151783 Filed March 16, 2010 Ladies and Gentlemen: The Company is in receipt of the staff’s oral comments to the above-captioned registration statement.Following are the Company’s responses to such comments.Concurrently, the Company has filed Amendment No.6 to the above-captioned registration statement, which such amendment contains the following revisions in accordance with the staff’s comments. Market for Common Equity and Related Stockholder Matters, page 18 1.As requested, the Company has revisedthe common stockprice reported on the OTCBBto tie to page 1. Note9 - Contingencies, page F-24 2.The Company has added additional disclosure regarding the motion and memorandum of law filed by the SEC on February 24, 2010 in further support of its position. We trust the foregoing responds to the staff's comments. We will contact the staff in the next few days to coordinate the submission of a request for acceleration on the above-captioned registration statement. Sincerely, /s/ James M. Schneider James M. Schneider cc: Mr. Wei Chen Sherb & Co., LLP
